Dismissed and Memorandum Opinion filed August 30, 2007







Dismissed and Memorandum Opinion filed August 30, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-01059-CV
____________
 
LUIS REY FLORES, Appellant
 
V.
 
PATRICIA FLORES, Appellee
 

 
On Appeal from the
County Court at Law
Waller County,
Texas
Trial Court Cause
No. 98-03-14479
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed August 3, 2006.   On February 15, 2007, this
court ordered the parties to mediation.  
On July
19, 2007, notification was transmitted to all parties of the Court=s intent to dismiss the appeal for
failing to comply with this court=s order of May 31, 2007, which
ordered the parties to conduct mediation and advise the court in writing
whether the case settled within thirty days of the order.  See Tex. R. App. P. 42.3(c).
No
response was filed.  Accordingly, the appeal is ordered dismissed.




 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed August
30, 2007.
Panel consists of Chief Justice Hedges, Justices Yates
and Frost.
Do Not Publish.